Hall, Judge.
Neither the original petition nor the amended petition alleges the terms of payment or the time the sum owed by the defendant was due to be paid. A petition seeking to recover a sum of money alleged to be due by the defendant to the n-tiff which does not allege that the sum was past due at the time °£ the filing of the petition does not set forth a cause of action. Five Minute vxdbuwrisia-aT iítn?, Ct?._&. «.<7. 23 Ga. App 641 (99 SE 225).

Judgment affirmed.


Felton, C. J., and Bell, J., concur.